     Case 4:15-cr-00043-AW-MAF Document 146 Filed 04/29/20 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

UNITED STATES OF AMERICA
v.                                               Case Nos. 4:15-cr-43-AW-MAF
                                                           4:19-cv-62-AW-MAF
JOSEPH-MICHAEL ELIAS
MCFARLAND,
     Defendant.
_______________________________/
          ORDER ADOPTING REPORT AND RECOMMENDATION

      The defendant has filed a motion for § 2255 relief (ECF No. 129), and the

magistrate judge has issued a report and recommendation (ECF No. 141). I have

considered that report and recommendation and have considered de novo the issues

raised in the defendant’s objections. ECF No. 142.

      The magistrate judge carefully and thoroughly evaluated each of the

defendant’s claims. I agree with the magistrate judge’s conclusions, and this order

accepts the report and recommendation, adopts it as the court’s opinion, and denies

the § 2255 motion.

      I have also reviewed the unsworn statement submitted after the report and

recommendation issued.* ECF Nos. 143, 145. In that statement, which is consistent



      *
       When filing the unsworn statement, the defendant indicated he would seek
to have the statement sworn later. ECF No. 143. A sworn version was never
submitted, but it would not have made a difference.
                                        1
      Case 4:15-cr-00043-AW-MAF Document 146 Filed 04/29/20 Page 2 of 3




with materials already in the record, the victim says she believes the defendant is not

guilty and that she did not do anything she did not want to do. ECF No. 143; see

also, e.g., ECF No. 94-2. This statement does not change the outcome. The defendant

claims that had his counsel investigated properly, he could have obtained this

testimony from the victim. And that testimony, the defendant contends, “would have

revealed that [the defendant] was innocent of the charged offense.” ECF No. 132.

But the statement does not prove innocence. Far from it. The facts alleged in the

statement are not inconsistent with the defendant’s sworn admissions during his plea

colloquy, which established his guilt. And for that reason, the defendant cannot show

that prudent counsel would have introduced a similar statement at the hearing on the

motion to withdraw plea. Nor can he otherwise show ineffectiveness in any failure

to investigate (or discover) the facts alleged in the statement. In short, the statement

provides no help at all.

      The remaining issue is whether to issue a certificate of appealability. A

defendant may appeal the denial of a § 2255 motion only if the district court or court

of appeals issues a certificate of appealability. Welch v. United States, 136 S. Ct.

1257, 1263 (2016). And “[a] certificate of appealability may issue ‘only if the

applicant has made a substantial showing of the denial of a constitutional right.’” Id.

(quoting 28 U.S.C. § 2253(c)(2)). “That standard is met when ‘reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have been

                                           2
     Case 4:15-cr-00043-AW-MAF Document 146 Filed 04/29/20 Page 3 of 3




resolved in a different manner.’” Id. (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000). That standard is not met here. This order therefore denies a certificate of

appealability.

      IT IS ORDERED:

      1.     The clerk will enter judgment that says, “The defendant’s motion for

relief under 28 U.S.C. § 2255 is denied.”

      2.     A certificate of appealability is denied.

      3.     The clerk will close the file.

      SO ORDERED on April 29, 2020.

                                        s/ Allen Winsor
                                        United States District Judge




                                              3
